



Aflac Incorporated 3rd Quarter 2016 10-Q [afl-09301610q.htm]
EXHIBIT 10.3


THIRD AMENDMENT TO THE
AMERICAN FAMILY CORPORATION
RETIREMENT PLAN FOR SENIOR OFFICERS


THIS THIRD AMENDMENT to the American Family Corporation Retirement Plan for
Senior Officers (the “Plan”) is made on the date set forth below the signature
line, by the Aflac Incorporated (as the successor to American Family
Corporation; the “Company”).


WITNESSETH:


WHEREAS, the Company has previously established the Plan for the benefit of its
eligible employees and their beneficiaries; and


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) is authorized to amend the Plan; and


WHEREAS, the Compensation Committee has adopted and approved this Third
Amendment, which amends the definition of “total compensation” under the Plan to
change the determination period for such compensation.


NOW, THEREFORE, the Plan hereby is amended as follows:


1.
Section IV.A(1) of the Plan hereby is amended by deleting the first sentence
thereof and by substituting in lieu thereof, the following:



Participant shall be paid, at the same pay intervals as active employees of the
Company, at the rate of sixty (60) percent of the total compensation received
from the Company or its subsidiaries for either (a) the last 12 months of active
employment with the Company, or (b) the highest compensation received in any
calendar year of the last ten (10) years preceding the date of retirement,
whichever is higher; such retirement compensation to be paid for the lifetime of
the Participant and to terminate at the end of the calendar month in which
Participant’s death occurs.
2.This Amendment is effective as of January 1, 2016.


3.
Except as specifically amended hereby, the Plan shall remain in full force and
effect.



IN WITNESS WHEREOF, an officer of Aflac Incorporated has executed this Amendment
on the date written below.
 
 
 
AFLAC INCORPORATED
 
 
 
 
 
 
 
 
 
 
Date:
October 18, 2016
 
By:
/s/ Audrey B. Tillman

                            



